DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimers
The terminal disclaimers filed 2/3/2021 and 12/3/2020 have been approved and disclaim applications: 17/145,210; 17/144,971; 17/144,965; and 17/097824.

Information Disclosure Statement
The following information disclosure statements filed on the following dates have been considered: 11/19/20, 12/14/20, 2/3/21, 2/10/21, 2/17/21, 3/9/21, and 3/26/21.

Status of the Claims
Applicant’s amendments and arguments filed 1 February 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analysis apparatus configured to separate the oligonucleotide from the region of interest of the tissue sample” in claim 2.  Wherein “analysis apparatus” is the generic placeholder, “configured to” is the functional language and the claim does not recite specific structure to perform the recited function of separating the oligonucleotide from the region of interest of the tissue sample.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation of a tissue sample comprising a plurality of probes comprising a protein conjugated to an oligonucleotide having a sequence was previously interpreted as being part of the claimed system.  Upon further consideration, the limitation is considered a functional limitation of the imaging apparatus, processing circuit and analysis apparatus as the claims must merely be configured to image and process a tissue comprising probes comprising a protein conjugated to a mass tag of an oligonucleotide having a sequence.  If applicant intends for the tissue sample comprising the plurality of probes each comprising a protein conjugated to an oligonucleotide having sequence, the claim should be amended to positively recite the tissue sample as part of the system.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5-12, 15-19 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim 2 recites an analysis apparatus configured so that when the tissue sample comprises a probe comprising a protein that specifically binds a target biological molecule located in the region of interest of the tissue sample and is conjugated to an oligonucleotide having a sequence, the analysis apparatus: exposes the probe to a cleavage agent to separate the oligonucleotide from the region of interest of the tissue sample and delivers the separated oligonucleotide to a location on an array.  Previously, the claim recited the analysis apparatus separating the oligonucleotide from the region of interest of the tissue sample and applicant pointed to the MALDI-ToF taught at paragraph 86 of the instant specification as support for the analysis apparatus.  A MALDI-ToF apparatus performs mass spectroscopy and while the apparatus is configured to separate the oligonucleotide from the tissue sample, the apparatus does so by light and does not expose the probe to a cleavage agent, nor is the MALDI-ToF apparatus disclosed as configured to deliver a separated mass tag to a location on an array.  It is noted that the instant specification, at paragraphs 71-74, discloses a reagent delivery system for exposing the tissue to reagents.  However, the reagent delivery system is not disclosed as configured to deliver separated oligonucleotides to a location on an array.  Cantor et al. (US 2009/0305237) is relied upon for teaching oligonucleotide mass tags, but does not disclose an apparatus configured to expose the probe to a cleavage agent or deliver a separated oligonucleotide to a location on an new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-12, 15-19 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites an analysis apparatus configured to expose the probe to a cleavage agent to separate the oligonucleotide from the region of interest of the tissue sample and deliver the separated oligonucleotide to a location on an array.  The analysis apparatus is not disclosed by the instant specification and therefore it is unclear what structural configuration is encompassed by an analysis apparatus configured to expose the probe to a cleavage agent and deliver separated oligonucleotides to a location on an array.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-10, 18, 19, 21-24 and 26-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bukusoglu (US 2004/0248325) in view of Steiner et al. (US 2004/0023320).

an imaging apparatus configured to obtain an image of a tissue sample (tissue is scanned for image analysis which indicates the presence of an imaging apparatus that obtains an image of a tissue sample, par. 58 and 70);
a processing circuit arrangement coupled to the imaging apparatus, and software instructions that, when executed by the processing circuit arrangement, cause the processing circuit arrangement to obtain information about the tissue sample that is imaged by the imaging apparatus (tissue section is analyzed using an image analysis program which indicates the presence of a processing circuit arrangement to run the program and analyzes the image of a tissue section, par. 70); and
an analysis apparatus (automated detection system indicates the presence of an analysis apparatus, par. 15 and 18), wherein the analysis apparatus is configured so that when the tissue sample comprises a probe comprising a protein that specifically binds a target biological molecule located in the tissue sample and is conjugated to an oligonucleotide having a sequence (par. 57), the analysis apparatus:
exposes the probe to a cleavage agent to separate the oligonucleotide from the  tissue sample (elution buffer elutes secondary oligonucleotide tags, par. 52 and 157); and
delivers the separated oligonucleotide to a location on an array (in ELISA determination tissue sample eluates are applied to designated wells, which indicates a location on an array of wells, par. 54; immune-PCR process to determine an 
Bukusoglu is not specific as to the type of imaging apparatus used to scan the tissue sample and obtain an image.
Steiner et al. teach a system comprising an imaging apparatus comprising a two-dimensional sensor array configured to obtain an image of a stained tissue sample (digital images of stained tissue recorded with CCD camera, claim 1) and a processing circuit arrangement comprising software instructions to obtain information about the tissue sample coupled to the imaging apparatus (software measurement tools used to examine the image indicates a processing circuit that is coupled to the imaging apparatus to obtain the image, par. 14), in order to examine tissue samples (par. 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide as the imaging apparatus for the counterstained tissue sample in Bukusoglu, a two-dimensional image sensor array as taught by Steiner et al. because Bukusoglu is generic with respect to the type of imager used to obtain an image of a counterstained tissue that can be incorporated into the system and one would be motivated to use the appropriate image for obtaining an image of a counterstained tissue sample.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Bukusoglu and Steiner are similarly drawn to imaging of tissue samples.
Although Bukusoglu do not specifically teach a region of interest that is less than the entire tissue sample, such a limitation does not structurally limit the claimed system.  
With respect to claim 7, Bukusoglu teaches the probe is a first probe, the protein is a first protein, the target biological molecule is a first target biological molecule, the oligonucleotide is a first oligonucleotide and the sequence is a first sequence; and
the analysis apparatus is configured so that when the tissue sample comprises a second probe comprising a second protein that specifically binds a second target biological molecule located in the tissue sample and is conjugated to a second oligonucleotide having a second sequence the analysis apparatus: exposes the second 
Regarding the analysis apparatus, the apparatus of Bukusoglu exposes the entire tissue section to a probe and then to a cleavage agent, therefore the exposure would necessarily include any region of interest that is less than the entire tissue sample.  The claims do not require any specific structural elements to the system that would differentiate the analysis apparatus of Bukusoglu from the claimed invention.
With respect to claims 8 and 10, Bukusoglu teaches the target molecule comprises a protein (par. 43) and the probe comprises an antibody that specifically binds the target biological molecules (par. 56).
With respect to claim 9, Bukusoglu does not specifically teach the tissue sample being fresh-frozen or formalin-fixed paraffin embedded, however this limitation is drawn to the type of sample used with the system and is not part of the system itself.  The system of Bukusoglu must only be capable of being used with the claimed tissue sample.  Bukusoglu teaches the required structural limitations for the system and is 
Claims 18, 19, 23 and 24 are drawn to definitions of the region of interest.  However, the region of interest itself does not impose any structural limitations on the claimed system since it is a portion of the sample that is analyzed by the system and is therefore considered a functional limitation of the system.  When a product, such as the claimed system, is claimed, the prior art need not specifically teach functional limitations and must only be capable of performing any required functional limitations.  The processing circuit and analysis apparatus of Bukusoglu obtain an image of an entire tissue sample, applies a probe to the sample and then exposes the probe to a cleavage agent.  Therefore the system necessarily obtains information and exposes a probe to a portion of the sample less than the entire sample which is considered the claimed region of interest.  Therefore the system of Bukusoglu is considered capable of obtaining information about any sample portion/region of interest and exposing any sample portion/region of interest to a probe and cleavage agent, including a region of interest corresponding to one or more cells, corresponding to a cell type, corresponding to tissue morphology or comprising a cancerous cell in the tissue sample.
With respect to claim 26, Bukusoglu teaches the tissue sample comprising a tissue section (par. 51).
Claims 27 and 28 are drawn to the tissue sample comprising serial sections that are analyzed in parallel and are functional limitations of the system.  The system of the prior art must only be capable of analyzing multiple sections of tissue in parallel.  The system of Bukusoglu in view of Steiner et al. teach the required structural limitations of .

Claims 11, 12, 15-16 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bukusoglu (US 2004/0248325) in view of Steiner et al. (US 2004/0023320), as applied to claim 2, further in view of Fischer et al. (US 6,913,921).
Bukusoglu in view of Steiner et al. teach a system that delivers reagents comprising a plurality of probes that bind to target biological molecules in the tissue sample, wherein the probe is cleavable (Bukusoglu, par. 56-57), but fail to teach a flow-based reagent delivery system comprising a gasket into which the reagents are delivered.
Fischer et al. teach a system comprising a tissue sample prepared on a substrate and a flow-based reagent delivery apparatus configured to deliver reagents to the tissue sample (col. 6, line 14-col. 8, line 10) comprising a gasket formed of a compressible material (col. 7, lines 59-65) and configured to contact the tissue sample wherein reagents, including immunohistochemistry reagents (col. 6, lines 38-50), are delivered to the gasket (col. 6, line 38-col. 7, line 25), in order to provide reagent delivery to a tissue sample with a fluid-tight seal that is not degraded by reagents (col. 6, lines 16-37).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the system of Bukusoglu in view of Steiner et al., a 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Bukusoglu and Fischer are similarly drawn to delivery of reagents to a tissue sample.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bukusoglu (US 2004/0248325) in view of Steiner et al. (US 2004/0023320), as applied to claim 2, further in view of Timperman (US 2004/0175822).
Bukusoglu in view of Steiner et al. teach a system comprising an analysis apparatus and collecting a separated oligonucleotide to deliver to an array, but fail to teach the separated oligonucleotide delivered through a channel.
Timperman teaches a system comprising an analysis apparatus comprising a channel through which a cleaved product is delivered to a detector after contacting a sample (par. 13, 17 and 22), in order to collect a cleaved product for detection (par. 22).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the analysis apparatus taught by Bukusoglu in view of Steiner et al., a channel through which the separated cleaved product is delivered as taught by Timperman because Bukusoglu is generic with respect to the structure through which the cleaved product travels through for detection that can be incorporated into the apparatus and one would be motivated to use the appropriate structure for .

Response to Arguments
Applicant’s arguments filed 1 February 2021, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment requiring new limitation of the analysis apparatus configured so that when the tissue sample comprises a probe comprising a protein that specifically binds a target biological molecule located in the region of interest of the tissue sample and is conjugated to an oligonucleotide having a sequence, the analysis apparatus: exposes the probe to a cleavage agent to separate the oligonucleotide from the region of interest of the tissue sample and delivers the separated oligonucleotide to a location on an array.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MELANIE BROWN/           Primary Examiner, Art Unit 1641